Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 1 of 10 PageID #: 1



                              UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TEXAS
                                     TYLER DIVSION

 Amber McDonald, individually and on behalf of all others
 similarly situated;                                                   Civil Action No:
                                          Plaintiff,
                                                                        CLASS ACTION COMPLAINT

                                                                                 DEMAND FOR




        -v.-
 Capital Accounts, LLC.,
 and John Does 1-25.

                                       Defendant(s).


       Plaintiff Amber McDonald (hereinafter, “Plaintiff”), a Texas resident, brings this Class

Action Complaint by and through her attorneys, against Defendant Capital Accounts, LLC

(hereinafter “Defendant Capital”), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiff’s counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintiff's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

       1.      Congress enacted the Fair Debt Collection Practices Act (“FDCPA”) in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. §1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

                                                                                                   1
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 2 of 10 PageID #: 2



   concluded that "existing laws…[we]re inadequate to protect consumers," and that "'the effective

   collection of debts" does not require "misrepresentation or other abusive debt collection

   practices." 15 U.S.C. §§ 1692(b) & (c).

      2.      Congress explained that the purpose of the Act was not only to eliminate abusive

   debt collection practices, but also to "insure that those debt collectors who refrain from using

   abusive debt collection practices are not competitively disadvantaged." ld. § 1692(e). After

   determining that the existing consumer protection laws ·were inadequate~ id § l692(b), Congress

   gave consumers a private cause of action against debt collectors who fail to comply with the

   Act. Id. § 1692k.

                                  JURISDICTION AND VENUE

      3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

   15 U.S.C. § 1692 et. seq. The Court also has pendent jurisdiction over the State law claims in

   this action pursuant to 28 U.S.C. § 1367(a).

      4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1391(b)(2) as this is

   where the Plaintiff resides as well as where a substantial part of the events or omissions giving

   rise to the claim occurred.

                                     NATURE OF THE ACTION

      5.      Plaintiff brings this class action on behalf of a class of Texas consumers under §1692

   et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt Collections

   Practices Act ("FDCPA").

      6.      Plaintiff is seeking damages and declaratory and injunctive relief.
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 3 of 10 PageID #: 3



                                              PARTIES

      7.      Plaintiff Amber McDonald is a resident of the State of Texas, County of Smith,

   residing at 2310 Ben Street, Tyler, TX 75701.

      8.      Defendant Capital is a "debt collector" as the phrase is defined in 15 U.S.C.

   § 1692(a)(6) and used in the FDCPA with an address at PO Box 140065, Nashville, TN 37214

   and may be served process upon the Incorp Services Inc. 815 Brazos St, Ste 500, Austin, TX

   78701.

      9.      Upon information and belief, Defendant Capital is a company that uses the mail,

   telephone, and facsimile and regularly engages in business the principal purpose of which is to

   attempt to collect debts alleged to be due another.

      10.     John Does l-25, are fictitious names of individuals and businesses alleged for the

   purpose of substituting names of Defendants whose identities will be disclosed in discovery and

   should be made parties to this action.




                                       CLASS ALLEGATIONS
      11.     Plaintiffs bring this claim on behalf of the following case, pursuant to Fed. R. Civ.

   P. 23(a) and 23(b)(3).

      12.     The Class consists of:

              a. all individuals with addresses in the State of Texas;

              b. to whom Defendant Capital sent a collection letter attempting to collect a

                  consumer debt;

              c. that uses the term “satisfy in full;”

              d. for a discounted settlement offer;
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 4 of 10 PageID #: 4



               e. which letter was sent on or after a date one (1) year prior to the filing of this

                  action and on or before a date twenty-one (2l) days after the filing of this action.

      13.      The identities of all class members are readily ascertainable from the records of

   Defendants and those companies and entities on whose behalf they attempt to collect and/or

   have purchased debts.

      14.      Excluded from the Plaintiff Classes are the Defendants and all officer, members,

   partners, managers, directors and employees of the Defendants and their respective immediate

   families, and legal counsel for all parties to this action, and all members of their immediate

   families.

      15.      There are questions of law and fact common to the Plaintiff Classes, which common

   issues predominate over any issues involving only individual class members. The principal issue

   is whether the Defendant's collection actions such as the referenced letters attached as Exhibit

   A violate 15 U.S.C. § l692e.

      16.      The Plaintiffs' claims are typical of the class members, as all are based upon the same

   facts and legal theories. The Plaintiffs will fairly and adequately protect the interests of the

   Plaintiff Classes defined in this complaint. The Plaintiffs have retained counsel with experience

   in handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiffs

   nor their attorneys have any interests, which might cause them not to vigorously pursue this

   action.

      17.      This action has been brought, and may properly be maintained, as a class action

   pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

   well-defined community interest in the litigation:
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 5 of 10 PageID #: 5



            a. Numerosity: The Plaintiffs are informed and believe, and on that basis allege,

               that the Plaintiff Classes defined above are so numerous that joinder of all

               members would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Classes and those questions predominance over

               any questions or issues involving only individual class members. The principal

               issue is whether the Defendant’s communications to consumers, in the forms

               attached as Exhibit A violate 15 U.S.C. §l692e.

            c. Typicality: The Plaintiff’s claims are typical of the claims of the class members.

               The Plaintiffs and all members of the Plaintiff Classes have claims arising out of

               the Defendants' common uniform course of conduct complained of herein.

            d. Adequacy: The Plaintiffs will fairly and adequately protect the interests of the

               class members insofar as Plaintiffs have no interests that are adverse to the absent

               class members. The Plaintiffs are committed to vigorously litigating this matter.

               Plaintiffs have also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiffs nor their counsel

               have any interests which might cause them not to vigorously pursue the instant

               class action lawsuit.

            e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 6 of 10 PageID #: 6



                  forum efficiently and without unnecessary duplication of effort and expense that

                  individual actions would engender.

      18.      Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

   is also appropriate in that the questions of law and fact common to members of the Plaintiff

   Classes predominate over any questions affecting an individual member, and a class action is

   superior to other available methods for the fair and efficient adjudication of the controversy.

      19.      Depending on the outcome of further investigation and discovery, Plaintiffs may, at

   the time of class certification motion, seek to certify a class(es) only as to particular issues

   pursuant to Fed. R. Civ. P. 23(c)(4).


                                      FACTUAL ALLEGATIONS

      20.      Plaintiff repeats, reiterates and incorporates the allegations contained in paragraphs

   numbered above herein with the same force and effect as if the same were set forth at length

   herein.

      21.      On a date better known to the original creditor Fitness In Training (formerly world

   gym), the Plaintiff incurred an obligation.

      22.      The Fitness In Training (formerly world gym). obligation arose out of transactions

   in which money, property, insurance or services, which are the subject of the transaction, are

   primarily for personal, family or household purposes.

      23.      The Fitness In Training (formerly world gym) obligation is a "debt" as defined by 15

   U.S.C. §1692a (5).

      24.      Fitness In Training (formerly world gym) is a "creditor" as defined by 15 U.S.C.§

   1692a(4).
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 7 of 10 PageID #: 7



       25.      Fitness In Training (formerly world gym) contracted the Defendant Capital to collect

   the alleged debt.

       26.      Defendants collect and attempt to collect debts incurred or alleged to have been

   incurred for personal, family or household purposes on behalf of creditors using the United

   States Postal Services, telephone and internet.




                               Violation I –June 3, 2019 Collection Letter

       27.      On or around June 3, 2019 Defendant Capital sent the Plaintiff a collection letter (the

   “Letter”) regarding the alleged debt owed to Fitness In Training (formerly world gym). A true

   and correct copy of the Letter is attached hereto as Exhibit A.

       28.      The letter states: “We are pleased to offer the above-listed satisfy-in-full offer on

   behalf of our client, Fitness In Training (formerly world gym). This offer is good for 10 days

   from the date of this letter. We are not obligated to renew this offer. By clearing up this

   delinquent obligation, we will request that the 3 national credit bureaus update the tradeline

   associated with your account to reflect this payment activity.”

       29.      By describing the effect of a discounted payment as “satisfy in full,” the letter

   falsely and deceptively states two contradictory terms, one of which is false. Either (1) the

   account is paid in full, or (2) the account was settled for a discount at less than full.

       30.      By using both the term “satisfy,” which means payment less than full and the term

   “in full,” which means paid in full, the letter is contradictory and materially misleading to the

   consumer who would be unable to ascertain the true effects of making the payment requested

   in the letter.
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 8 of 10 PageID #: 8



       31.     These contradictory terms are also deceptive and confusing to the Plaintiff as to

   what exactly will be reported on the Plaintiff’s credit report.

       32.     It is unclear if the balance will reflect zero, and further if it will state it was “paid in

   full”, or “settled for less than full balance.”

       33.     Under the FDCPA, a collection letter is materially misleading if it is open to more

   than one interpretation, one of which is false.

       34.     Plaintiff sustained an informational injury as she was unable to ascertain whether

   acceptance of the settlement amount would actually satisfy his account.

       35.     As a result of Defendant's deceptive, misleading and unfair debt collection practices,

   Plaintiff has been damaged.



                                  COUNT I
         VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
                           15 U.S.C. § 1692e et seq.

       36.     Plaintiff incorporates by reference all of the above paragraphs of this Complaint as

   though fully state herein with the same force and effect as if the same were set forth at length

   herein.

       37.     Defendant’s debt collection efforts attempted and/or directed towards the Plaintiff

   violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

       38.     Pursuant to 15 U.S.C. § 1692e, a debt collector may not use any false, deceptive or

   misleading representation or means in connection with the collection of any debt.

       39.     Defendant violated said section

         a.    by omitting material information creating a false and misleading representation of

         the status of the debt in violation of §1692e(10); and
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 9 of 10 PageID #: 9



         b.    by falsely representing the character, amount or legal status of the debt in violation

         of §1692e(2)(A);

       40.      By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant’s

   conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages,

   costs and attorneys’ fees.




                                 DEMAND FOR TRIAL BY JURY

       41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

   a trial by jury on all issues so triable.




                                         PRAYER FOR RELIEF

WHEREFORE, Plaintiff, Amber Mcdonald, individually and on behalf of all others similarly

situated, demands judgment from Defendant Capital as follows:


       1.      Declaring that this action is properly maintainable as a Class Action and certifying

   Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

       2.      Awarding Plaintiff and the Class statutory damages;

       3.      Awarding Plaintiff and the Class actual damages;

       4.      Awarding Plaintiff costs of this Action, including reasonable attorneys’ fees and

   expenses;

       5.      Awarding pre-judgment interest and post-judgment interest; and
Case 6:19-cv-00511-JCB-KNM Document 1 Filed 10/31/19 Page 10 of 10 PageID #: 10



       6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

    just and proper.


    Dated: October 30, 2019                                 Respectfully Submitted,

                                                            Stein Saks, PLLC
                                                            /s/ Yaakov Saks
                                                            Yaakov Saks, Esq.
                                                            285 Passaic Street
                                                            Hackensack, NJ, 07601
                                                            Ph: 201-282-6500 ext. 101
                                                            Fax: 201-282-6501
                                                            ysaks@steinsakslegal.com
                                                            Counsel for Plaintiff
